Citation Nr: 1812031	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a head injury, evaluated as residuals of traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty from October 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In October 2013, the Board denied a rating higher than 10 percent for lumbosacral strain and remanded the issue of entitlement a rating higher than 10 percent for residuals of a head injury (TBI).

The evidence raises the issue of whether the Veteran was unemployable due, in part, to service-connected residuals of a head injury.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's residuals of a head injury have been manifested by no more than mild memory loss and one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them with Level 2 facet score.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's residuals of an in-service head injury include headaches, and his headaches are shown to approximate characteristic prostrating attacks averaging one in 2 months over last several months; however, the preponderance of the evidence shows that the headaches do not result in completely prostrating and prolonged attacks.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's residuals of an in-service head injury include peripheral vestibular disorder resulting in dizziness and occasional staggering.

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's residuals of an in-service head injury include tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a head injury have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, 4.130 Diagnostic Codes 8045, 9434 (2017).

2.  The criteria for a separate disability rating of 10 percent for headaches have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2017).

3.  The criteria for a separate disability rating of 30 percent for peripheral vestibular disorder have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.87, Diagnostic Code 6204 (2017).

4.  The criteria for a separate disability rating of 10 percent for tinnitus have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.87, Diagnostic Code 6260 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

The Veteran seeks a higher rating for his service-connected residuals of a head injury.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of a head injury claim is evaluated under Diagnostic Code 8045, which rates TBI and provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5); A veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective Oct. 23, 2008).

Historically, in a July 1994  rating decision, the Veteran was granted service connection for residuals of a head injury, to include headaches, and assigned a 10 percent disability rating under Diagnostic Code 9304, effective from April 29, 1993.

The Veteran filed a claim seeking a higher disability evaluation for service-connected residuals of a head injury in November 2009.  The Veteran, his mother, and a friend, reported that the Veteran has experienced memory loss, headaches, dizziness, anxiety, panic attacks, and bouts of depression since service.  See Statements (March 8, 2010; June 15, 2010; June 21, 2010); Notice of Disagreement (September 30, 2011); Substantive appeal (November 3, 2013).

During an April 2010 VA examination, the Veteran reported irregular panic attacks (sometimes 4-5 weekly, sometimes not for weeks); dizziness; and migraines twice weekly.  The Veteran further reported that due to panic symptoms he avoids the Autobahn but continues to drive.  The examiner noted that the Veteran was friendly, reported comprehensively throughout the two hour interview with no signs of fatigue, and possessed an above average intelligence.  The diagnosis was panic disorder, dysthymia, and somatization disorder.

In July 2010, VA requested an addendum opinion to address residuals of the Veteran's service-connected head injury.  In July 2010, the April 2010 examiner noted that the Veteran did not mention a head injury during their interview, instead focusing on his psychiatric symptoms.  The examiner noted that the Veteran was not under treatment for residuals of a head injury and concluded the Veteran did not have a residual of a head injury.

VA subsequently requested a second addendum opinion to address whether the Veteran had a personality disorder.  In September 2010, the April 2010 examiner opined that the Veteran did not have a personality disorder, but instead continued the diagnoses of panic disorder, dysthymia, and somatization disorder.

During an October 2016 TBI examination, the examiner noted that the Veteran's judgement, social, orientation, motor activity, visual spatial orientation, communication, consciousness were normal.

As to memory, the Veteran reported persistent large retrograde memory gaps and that he forgets things he has done recently; writes notes for himself; sets an alarm in his phone to remind him of appointments; and forgets events such as birthdays.  The examiner noted that the results of a memory screening test showed objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  The examiner referred the Veteran to another clinician to further address the severity of the Veteran's memory deficiencies.

As to subjective symptoms, the Veteran reported headaches, almost daily, lasting 2-3 days at a time with associated with dizziness and noise intolerance; tinnitus; persistent dizziness; and insomnia, sleeping 3 to 4 hours per night in 2 to 3 hour intervals.  The examiner opined that the Veteran had three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.

As to neurobehavioral effects, the Veteran reported irritability, lack of motivation, and episodes of depression.  The examiner opined that one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

During an October 2016 psychiatric examination, the Veteran reported depressed mood; disturbances in mood and motivation; anxiety; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; and difficulty in adapting to stressful circumstances.  The examiner diagnosed depressive disorder and made a provisional diagnosis of mild neurocognitive disorder.  The examiner was unable to validate the results of the Veteran's memory screening, which were demonstrative of significant memory loss, as they are inconsistent with the Veteran's general ability to function, citing his ability to drive and manage his finances.  Overall, the examiner opined that the Veteran's depressive and neurocognitive disorders result in occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

During a November 2016 examination, the Veteran reported tinnitus and episodes of vertigo with vomiting and staggering since his in-service head injury.  The audiologist opined that it is at least as likely as not that the Veteran's current tinnitus is a residual of the service-connected head injury.  The examiner also diagnosed a peripheral vestibular disorder, and noted that the Veteran experienced attacks more than once weekly for less than one hour.

After considering the evidence of record, the Board finds that residuals of the Veteran's service-connected head injury/TBI have manifested memory loss, emotional/behavioral symptoms, headaches, dizziness, and tinnitus.

As to memory loss, while the October 2016 memory screen suggests severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment, which is demonstrative of total impairment, the Board finds that the screen is not probative to the severity of the Veteran's actual memory loss.  The Board finds highly probative the October 2016 examiner's opinion that the memory screen is not valid as it is highly inconsistent with the other evidence of record.  Indeed, earlier examinations do not cite deficiencies in memory; in contrast, the Veteran was able to recall stories and hold conversations throughout the evaluations in 2010.  Additionally, evidence that the Veteran drives and manages his finances affirmatively opposes the notion of total memory impairment.  Based on the aforementioned evidence, the Board finds that the Veteran's memory loss is, at worst, mild, without valid objective evidence of mild memory impairment, as contemplated with a level 1 facet score.  Accordingly, a rating in excess of 10 percent for residuals of a head injury is not warranted on the basis of memory loss.

As to neurobehavioral effects, the Veteran has several diagnoses of mental disorders.  Under 38 C.F.R. § 4.124a, emotional/behavioral symptoms are to be rated separately under § 4.130 for rating mental disorders rather than under § 4.124a.  In any event, the Veteran's emotional/behavioral symptoms have been shown to warrant at highest a level 2 impairment score.  See TBI examination (October 2016).  The next higher rating, a 50 percent, is not warranted under § 4.130 as the Veteran's symptoms are not productive of reduced reliability and productivity.  Indeed, the October 2016 psychiatric examination shows that the Veteran's depressive and neurocognitive disorders resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which is demonstrative of a 30 percent rating under § 4.130.

As the highest facet assigned is level 2 for neurobehavioral effects, a 40 percent rating is the highest rating warranted for the Veteran's service-connected residuals of a head injury.  A higher, 70 percent, rating is not warranted because none of the residuals of the service-connected head injury result in level 3 impairment.

The Board has considered alternatively rating the Veteran's disability under Diagnostic Code 8100 for headaches as a subjective symptom of the Veteran's residual of head injury.  Under Diagnostic Code 8100, a noncompensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this case, the Board finds the Veteran's headaches approximate a severity warranting a separate 10 percent rating.  Although at no point has the evidence shown, nor has the Veteran reported that the headaches are characterized by prostrating attacks, due to their frequency in occurrence (at most daily), the Board finds that a separate 10 percent rating is warranted, but no higher, as there is no evidence of prostrating attacks.

The Board has considered alternatively rating the Veteran's disability under Diagnostic Code 6204 for peripheral vestibular disorder as a subjective symptom of the Veteran's residual of head injury.  Under Diagnostic Code 6204, peripheral vestibular disorders are assigned a rating of 30 percent where there is dizziness and occasional staggering.  A 10 percent rating is assigned with occasional dizziness.  In this case, the Board finds the Veteran's peripheral vestibular disorder warrants a 30 percent rating, based on the November 2016 audiologist's assessment that peripheral vestibular disorder results in dizziness and occasional staggering.  Indeed, the audiologist's assessment is consistent with lay reports submitted throughout the appeal.

The Board has considered alternatively rating the Veteran's disability under Diagnostic Code 6260 for tinnitus as a subjective symptom of the Veteran's residual of head injury.  Under Diagnostic Code 6260, a maximum 10 percent rating is warranted for tinnitus.  In this case, the Board finds the Veteran's tinnitus warrants a 10 percent rating, based on the November 2016 audiologist's assessment that the Veteran's tinnitus is a residual of his service-connected head injury.

In sum, the evidence of record shows that residuals of the Veteran's head injury warrant a 40 percent rating under Diagnostic Code 8045; a separate 10 percent rating for headaches under Diagnostic Code 8100; a separate 30 percent rating for peripheral vestibular disorder under Diagnostic Code 6204; and a separate 10 percent rating for tinnitus under Diagnostic Code 6260.  These ratings contemplate every manifestation of the Veteran's service-connected head injury residuals.  As the preponderance of the evidence is against the claim for higher or separate ratings, there is no further doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for psychiatric residuals of a head injury is warranted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for headaches as a residual of a head injury is warranted.

Subject to the law and regulations governing payment of monetary benefits, a separate 30 percent rating for peripheral vestibular disorder as a residual of a head injury is warranted.

Subject to the law and regulations governing payment of monetary benefits, a separate 30 percent rating for tinnitus as a residual of a head injury is warranted.


REMAND

The Veteran seeks entitlement to a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a result of this decision, the Veteran will have met the schedular criteria for a TDIU throughout the period on appeal.  However, the Board finds that further development is needed to ascertain his current level of education, special training, and previous work experience, as such is unclear and central to his claim because he has not completed and filed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), which is necessary for VA to adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to clarify his work history and submit an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


